Exhibit 10.75

Execution Copy

EMPLOYMENT AGREEMENT

THIS AGREEMENT (this “Agreement”) is made and entered into as of the 20th day of
April, 2016, by and between Perry Ellis International, Inc., a Florida
corporation (together with its successors and assigns permitted under this
Agreement, the “Company”), and Oscar Feldenkreis (the “Executive”).

W I T N E S S E T H

WHEREAS, the Company and the Executive were parties to an employment agreement
dated May 7, 2013 (the “Prior Employment Agreement”) under which the Term of
Employment (as defined under the Prior Employment Agreement) expired on January
30, 2016;

WHEREAS, the Company desires to employ the Executive as President and Chief
Executive Officer of the Company and to embody the terms of such continued
employment as set forth in this Agreement;

WHEREAS, the Executive desires to enter into this Agreement and to accept such
continued employment, subject to the terms and provisions of this Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt of which is
mutually acknowledged, the Company and the Executive (individually a “Party” and
together the “Parties”) agree as follows:

1. Definitions.

(a) “Accelerated Equity Award Gains” shall mean the sum of (x) the Accelerated
Option and SAR Gains and (y) the Accelerated Share Award Gains.

(b) “Accelerated Options” shall mean those unvested stock options that become
vested in accordance with Sections 11(b), 11(d), 11(e) or 11(g).

(c) “Accelerated Option and SAR Gains” shall mean:

 

  (1) in the case of any Accelerated Option, or any Accelerated SAR that is
settled in shares of the Company’s common stock, the product of:

 

  (A) the number of shares of the Company’s common stock acquired by the
Executive upon exercise of any Accelerated Option or Accelerated SAR, multiplied
by



--------------------------------------------------------------------------------

  (B) the difference between (x) the fair market value per share of the
Company’s common stock underlying such Accelerated Option or Accelerated SAR as
of the date on which the Executive exercised the Accelerated Option or
Accelerated SAR less (y) the exercise price or grant price (as equitably
adjusted) of such Accelerated Option or Accelerated SAR; or

 

  (2) in the case of any Accelerated SAR that is settled in cash or in property,
other than shares of the Company’s common stock, the amount of cash and fair
market value of any property paid or transferred to the Executive with respect
to the Accelerated SAR.

(d) “Accelerated Share Award Gains” shall mean the aggregate value of the
Accelerated Shares based on the closing price the Company’s common stock value
determined on whichever of the following dates produces the greatest value:

 

  (1) the Termination Date;

 

  (2) the date on which the Executive breaches Sections 15(a) or 15(b) below; or

 

  (3) the date on which the Executive transfers or otherwise disposes of the
Accelerated Shares.

(e) “Accelerated SARs” shall mean those unvested stock appreciation rights that
become vested in accordance with Sections 11(b), 11(d), 11(e), or 11(g).

(f) “Accelerated Shares” shall mean those shares of the Company’s common stock
granted (or issued in connection with an equity award other than a stock option
or SAR) by the Company to the Executive as compensation for services that would
have been forfeited in the event that the Executive’s employment with the
Company had been terminated by the Company for Cause in accordance with Section
11(c) below.

(g) “Base Salary” shall mean the Executive’s base salary as determined in
accordance with Section 4 below.

(h) “Board” shall mean the board of directors of the Company.

(i) “Bonus Opportunity” shall mean the Executive’s Target Bonus opportunity as
described in Section 5 below.

(j) “Cause” shall mean:

 

  (1) a conviction of the Executive, or a plea of nolo contendere, to a felony
involving moral turpitude; or

 

- 2 -



--------------------------------------------------------------------------------

  (2) willful misconduct or gross negligence by the Executive resulting, in
either case, in material economic harm to the Company; or

 

  (3) a willful continued failure by the Executive to carry out the reasonable
and lawful directions of the Board; or

 

  (4) fraud, embezzlement, theft or dishonesty of a material nature by the
Executive against the Company or any Subsidiary or a willful material violation
by the Executive of a policy or procedure of the Company, resulting, in any
case, in material economic harm to the Company; or

 

  (5) a willful material breach by the Executive of this Agreement.

An act or failure to act shall not be “willful” if (i) done by the Executive in
good faith or (ii) the Executive reasonably believed that such action or
inaction was in the best interests of the Company.

(k) “Change in Control” shall mean:

 

  (1) the acquisition by any person, entity or “group” (as defined in Section
13(d) of the Exchange Act) (other than by (i) any subsidiary or affiliate of the
Company, (ii) any entity owned, directly or indirectly, 50% or more by the
Company, (iii) any employee benefit plan of the Company or any such entity, or
(iv) the Feldenkreis Family and/or any entity for their benefit), through one
transaction or a series of related transactions of 50% or more of the combined
voting power of the then outstanding voting securities of the Company; or

 

  (2) the liquidation or dissolution of the Company (other than a dissolution
occurring upon a merger or consolidation thereof); or

 

  (3) the sale, transfer or other disposition of all or substantially all of the
assets of the Company through one transaction or a series of related
transactions to one or more persons or entities that are not, immediately prior
to such sale, transfer or other disposition, affiliates of the Company or the
Feldenkreis Family or any entity for their benefit.

(l) “COBRA” shall mean the federal law with respect to continuation of health
coverage created under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended from time to time.

(m) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

 

- 3 -



--------------------------------------------------------------------------------

(n) “Competitive Activity” shall mean an activity in which the Executive engages
directly or indirectly (whether as a principal, agent, partner, employee,
investor, owner, consultant, board member or otherwise) that is in material
direct competition with the Company or any of its Subsidiaries in any of the
States within the United States, or countries within the world, in which the
Company or any of its Subsidiaries conducts business with respect to a business
in which the Company or any of its Subsidiaries engaged during the Term of
Employment; provided, however, that an ownership interest of 1% or less in any
publicly held company shall not constitute a Competitive Activity; and further
provided, however, that the Executive may be employed by or otherwise associated
with a business or entity of which a subsidiary, division, segment, unit, etc.
is in material direct competition with the Company or any Subsidiary but as to
which such subsidiary, division, segment, unit, etc. the Executive has no direct
or indirect responsibilities or involvement so long as the Executive does not
breach the covenant of confidentiality contained in Section 14 below.

(o) “Disability” shall mean the Executive’s inability to substantially perform
his essential duties and responsibilities under this Agreement, with or without
reasonable accommodation, for a period of (i) 6 consecutive months or (ii) 180
days in any 12-month period, as determined by a licensed physician mutually
selected by the Company and the Executive. If the Parties cannot so agree on a
licensed physician, each Party shall select a licensed physician and the two
licensed physicians shall select a third licensed physician who shall make such
determination for this purpose.

(p) “Double-Trigger Vesting” shall mean a provision in an equity award agreement
such that the award will vest early if there occurs both (i) a Change in Control
and (ii) a termination of the Executive’s employment without Cause or for Good
Reason within a period of 24 months following the Change in Control.

(q) “Effective Date” shall mean April 20, 2016.

(r) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

(s) “Feldenkreis Family” shall mean (i) George Feldenkreis, (ii) any spouse,
parent, sibling or descendant of George Feldenkreis, and (iii) any spouse or
descendant of any parent, sibling or descendent of George Feldenkreis.

(t) “Good Reason” shall mean, without the Executive’s prior written consent, the
occurrence of any of the following events or actions:

 

  (1) a material reduction of the Executive’s Base Salary or Bonus Opportunity
(i.e. – not a reduction of any actual bonus amount (if any) paid from year to
year); or

 

  (2) an actual relocation of the Executive’s principal office that is more than
25 miles from Miami, Florida; or

 

  (3)

a material diminution of the Executive’s title, authority, duties or
responsibilities, or the assignment to the Executive of titles,

 

- 4 -



--------------------------------------------------------------------------------

  authority, duties or responsibilities that are materially inconsistent with
his titles, authority, duties and/or responsibilities under Section 3 below,
other than an isolated, insubstantial and inadvertent action not taken in bad
faith and which is promptly remedied; or

 

  (4) a failure to re-elect the Executive as a member of the Board; or

 

  (5) a failure of the Company to obtain the assumption in writing of its
obligations under this Agreement by any successor to all or substantially all of
the assets of the Company within 15 days after a merger, consolidation, sale or
similar transaction; or

 

  (6) a material breach by the Company of this Agreement.

(u) “LTIC” shall mean long-term incentive compensation.

(v) “Noncompetition Period” shall mean the period commencing on the Effective
Date and ending on (i) if the Executive’s employment is terminated in accordance
with Section 11(b), 11(c), 11(d), 11(e), 11(f) or 11(g) below during the Term of
Employment, then the 2nd anniversary of the Termination Date, (ii) if the
Executive’s employment is terminated on account of the Executive’s death in
accordance with Section 11(a), then the date of the Executive’s death, or (iii)
if the Term of Employment ends and the Executive’s employment has not been
terminated in accordance with Section 11 below, then February 4, 2019.

(w) “Nonqualified Deferred Compensation” shall mean a “deferral of compensation”
within the meaning of Code Section 409A.

(x) “Nonsolicitation Period” shall mean the period commencing on the Effective
Date and ending on (i) if the Executive’s employment is terminated in accordance
with Section 11(b), 11(c), 11(d), 11(e), 11(f) or 11(g) below during the Term of
Employment, then the 2nd anniversary of the Termination Date, (ii) if the
Executive’s employment is terminated on account of the Executive’s death in
accordance with Section 11(a), then the date of the Executive’s death, or (iii)
if the Term of Employment ends and the Executive’s employment has not been
terminated in accordance with Section 11 below, then February 3, 2020.

(y) “Subsidiary” shall mean a corporation of which the Company owns more than
50% of the Voting Stock or any other business entity in which the Company
directly or indirectly has an ownership interest of more than 50%.

(z) “Target Bonus” shall mean the target annual incentive award opportunity
described in Section 5 below.

(aa) “Term of Employment” shall mean the period specified in Section 2 below.

 

- 5 -



--------------------------------------------------------------------------------

(bb) “Termination Date” shall mean the date that the Executive’s employment is
terminated (either by death, by the Company or by the Executive) in accordance
with Section 11 below.

(cc) “Voting Stock” shall mean capital stock of any class or classes having
general voting power under ordinary circumstances, in the absence of
contingencies, to elect the directors of a corporation.

2. Term of Employment.

The Company hereby employs the Executive, and the Executive hereby accepts such
employment, for the period commencing on the Effective Date and ending on the
earlier of (i) 11:59 PM EST on February 4, 2019 or (ii) the Termination Date.

3. Position, Duties and Responsibilities; Reporting.

(a) As of the Effective Date and continuing for the remainder of the Term of
Employment, the Executive shall be employed as the President and Chief Executive
Officer of the Company and shall be responsible for the strategic direction,
operations and other general management of the affairs of the Company. The
Executive shall serve the Company faithfully, conscientiously and to the best of
the Executive’s ability and shall promote the interests and reputation of the
Company. Unless prevented by sickness or Disability, the Executive shall devote
substantially all of the Executive’s time, attention, knowledge, energy and
skills, during normal working hours, and at such other times as the Executive’s
duties may reasonably require, to the duties of the Executive’s employment. The
Executive, in carrying out his duties under this Agreement, shall report solely
and directly to the Board. Provided that the following activities do not
materially interfere with the Executive’s duties and responsibilities as the
President and Chief Executive Officer of the Company, the Executive may (i)
engage in charitable and community affairs, so long as such activities are
consistent with his duties and responsibilities under this Agreement, (ii)
manage his personal investments, and (iii) serve on the boards of directors of
other companies (but not more than 2 public companies without the Board’s prior
written consent).

(b) It is the intention of the Parties that the Executive shall serve as a
member of the Board at all times during the Term of Employment.

4. Base Salary.

During the Term of Employment, the Executive shall be paid an annualized Base
Salary of not less than $1,350,000. The Base Salary shall be payable in
accordance with the regular payroll practices of the Company. The Base Salary
shall be reviewed no less frequently than annually for purposes of increase in
the discretion of the Board; provided, however, that the Base Salary, if
increased, shall never be decreased from such increased amount unless the
Executive provides his prior written consent to such decrease.

 

- 6 -



--------------------------------------------------------------------------------

5. Annual Incentive Compensation Programs.

During the Term of Employment, the Executive shall participate in the Company’s
annual incentive compensation plan, program and/or arrangements applicable to
senior-level executives as established and modified from time to time by the
Board in its sole discretion. During the Term of Employment, the Executive shall
have a Target Bonus opportunity under such plan or program of not less than 100%
of his current Base Salary, based on satisfaction of performance criteria to be
established by the Compensation Committee of the Board within the first 90 days
of each fiscal year that begins during the Term of Employment. Payment of annual
incentive compensation awards shall be made in the same manner and at the same
time that other senior-level executives receive their annual incentive
compensation awards.

6. Long-Term Incentive Compensation Programs.

(a) The Executive shall be eligible to participate in the Company’s applicable
long-term incentive compensation plan as may be established and modified from
time to time by the Board in its sole discretion commensurate with his titles
and position, and shall be eligible to receive awards (if any) under that plan
in such form and amounts, and subject to such conditions, as the Compensation
Committee shall determine in its sole discretion.

(b) The Executive hereby agrees that any future equity awards to him shall have
a Double-Trigger Vesting provision.

7. Employee Benefit Programs.

(a) During the Term of Employment, the Executive shall be entitled to
participate in all employee welfare and pension benefit plans, programs and/or
arrangements applicable to the senior-level executives.

(b) During the Term of Employment, the Company shall provide and/or pay for a
life insurance policy on the Executive’s life with a $5 million death benefit.
The Executive shall designate in his sole discretion the beneficiary under such
policy. If the life insurance cannot be purchased at standard rates, then the
Company shall provide and/or pay for that amount of insurance that can be
purchased for premiums equal to the coverage specified above at standard rates.

(c) During the Term of Employment, the Company shall provide and/or pay for a
long-term disability insurance policy on the Executive with an annual benefit of
not less than $500,000. If the long-term disability insurance cannot be
purchased at standard rates, then the Company shall provide and/or pay for that
amount of insurance that can be purchased for premiums equal to the coverage
specified above at standard rates.

8. Reimbursement of Business Expenses.

During the Term of Employment, the Executive is authorized to incur reasonable
business expenses in carrying out his duties and responsibilities under this
Agreement, and the Company shall promptly reimburse him for all such reasonable
business expenses incurred in connection with carrying out the business of the
Company, subject to documentation in accordance with the Company’s policy.

 

- 7 -



--------------------------------------------------------------------------------

9. Perquisites.

During the Term of Employment, the Executive shall be entitled to participate in
the Company’s executive perquisite and fringe benefit programs applicable to the
Company’s senior-level executives in accordance with the terms and conditions of
such arrangements as are in effect from time to time. Notwithstanding anything
contained in this Agreement to the contrary, the Executive shall be entitled to
commercial first-class air travel and accommodations when traveling on Company
business. In addition, during the Term of Employment, the Company shall provide
to Executive, for his business and personal use, an automobile reasonably
acceptable to the Company and the Executive and having a cost to the Company of
approximately $40,000 per year. For the avoidance of doubt, the Company shall
not reimburse or “gross-up” the Executive for any perquisites that are treated
as taxable compensation to the Executive.

10. Vacation.

The Executive shall be entitled to at least 30 paid vacation days per calendar
year in accordance with the Company’s vacation policy in effect from time to
time, including but not limited to the policies with respect to carryover or
forfeiture of unused vacation days.

11. Termination of Employment.

(a) Termination of Employment Due to Death. In the event of the Executive’s
death during the Term of Employment, the Term of Employment shall end as of the
date of the Executive’s death and his estate and/or beneficiaries, as the case
may be, shall be entitled to the following:

 

  (1) Base Salary earned but not paid prior to the date of the Executive’s
death, payable within 15 days after the Termination Date;

 

  (2) all annual incentive compensation awards with respect to any year prior to
the year in which the date of the Executive’s death occurs that have been earned
but not paid, payable (i) if the amount of the award had been determined as of
or prior to the Termination Date, then within 15 days after the Termination Date
or (ii) if the amount of the award had not been determined as of or prior to the
Termination Date, then at such time as such awards would have been paid in the
absence of such termination of employment;

 

  (3) a pro rata Target Bonus, payable within 15 days after the Termination
Date;

 

  (4) all restricted stock, restricted stock units, performance shares,
performance units, stock options, stock appreciation rights and all other
equity-based LTIC awards shall immediately vest as of the Termination Date
assuming, for these purposes, that all target goals had been achieved as of the
Termination Date and shall be paid or distributed, as the case may be, within 15
days after the Termination Date;

 

- 8 -



--------------------------------------------------------------------------------

  (5) all long-term performance-based compensation payable in cash and based on
a performance metric other than stock price shall be paid on a pro rata basis
based on the portion of the performance period completed as of the Termination
Date and assuming, for these purposes, that all target goals had been achieved
as of the Termination Date, payable within 15 days after the Termination Date;

 

  (6) all stock options held by the Executive as of the date of the Executive’s
death and that were granted prior to February 1, 2008 shall remain exercisable
until such times as they terminate in accordance with the terms of the
applicable stock option agreements;

 

  (7) all stock options held by the Executive as of the date of the Executive’s
death and that were granted on or after February 1, 2008 shall remain
exercisable until the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (8) all premiums on health insurance for the Executive’s spouse and his
dependents shall be fully paid by the Company for as long as they are eligible
for COBRA coverage under the Company’s health plan;

 

  (9) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (10) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company.

(b) Termination of Employment Due to Disability. If the Executive’s employment
is terminated due to Disability during the Term of Employment, either by the
Company or by the Executive, the Term of Employment shall end as of the date of
the termination of the Executive’s employment and the Executive shall be
entitled to the following:

 

  (1) Base Salary earned but not paid prior to the Termination Date, payable
within 15 days after the Termination Date;

 

  (2)

all annual incentive compensation awards with respect to any year prior to the
year in which the Termination Date occurs that have been earned but not paid,
payable (i) if the amount of the award

 

- 9 -



--------------------------------------------------------------------------------

  had been determined as of or prior to the Termination Date, then within 15
days after the Termination Date or (ii) if the amount of the award had not been
determined as of or prior to the Termination Date, then at such time as such
awards would have been paid in the absence of such termination of employment;

 

  (3) a pro rata Target Bonus, payable within 15 days after the Termination
Date;

 

  (4) all restricted stock, restricted stock units, performance shares,
performance units, stock options, stock appreciation rights and all other
equity-based LTIC awards shall immediately vest as of the Termination Date
assuming, for these purposes, that all target goals had been achieved as of the
Termination Date and shall be paid or distributed, as the case may be, within 15
days after the Termination Date;

 

  (5) all long-term performance-based compensation payable in cash and based on
a performance metric other than stock price shall be paid on a pro rata basis
based on the portion of the performance period completed as of the Termination
Date and assuming, for these purposes, that all target goals had been achieved
as of the Termination Date, payable within 15 days after the Termination Date;

 

  (6) all stock options held by the Executive as of the Termination Date and
that were granted prior to February 1, 2008 shall remain exercisable until such
times as they terminate in accordance with the terms of the applicable stock
option agreements;

 

  (7) all stock options held by the Executive as of the Termination Date and
that were granted on or after February 1, 2008 shall remain exercisable until
the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (8) all premiums on health insurance for the Executive, his spouse and his
dependents shall be fully paid by the Company for as long as they are eligible
for COBRA coverage under the Company’s health plan;

 

  (9) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

- 10 -



--------------------------------------------------------------------------------

  (10) such other or additional benefits, if any, as may be provided under
applicable plans, programs and/or arrangements of the Company.

In no event shall a termination of the Executive’s employment for Disability
occur unless the Party terminating the Executive’s employment gives written
notice to the other Party in accordance with Section 27 below.

(c) Termination of Employment by the Company for Cause. If the Company
terminates the Executive’s employment for Cause during the Term of Employment,
the Term of Employment shall end as of the date of the termination of the
Executive’s employment for Cause and the Executive shall be entitled to the
following:

 

  (1) Base Salary earned but not paid prior to the Termination Date;

 

  (2) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (3) such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

In no event shall a termination of the Executive’s employment for Cause occur
unless the Company gives written notice to the Executive in accordance with
Section 27 below stating with specificity the events or actions that constitute
Cause and providing the Executive with an opportunity to cure (if curable)
within a reasonable period of time. No termination of the Executive’s employment
for Cause shall be permitted unless the Termination Date occurs during the
120-day period immediately following the date that the events or actions
constituting Cause first become known to the Board. Cause shall in no event be
deemed to exist except upon a finding reflected in a resolution of the Board,
whose finding shall not be binding upon any decision-maker ruling on this
Agreement, at a meeting to which the Executive (and the Executive’s counsel)
shall be invited upon proper notice. If the Executive’s employment is terminated
by the Company under this Section 11(c) based on Cause pursuant to Section
1(j)(1) above and the Executive’s conviction is overturned on appeal, then the
Executive’s employment shall be deemed to have been terminated by the Company
without Cause in accordance with Section 11(d) below.

(d) Termination of Employment by the Company Without Cause. If the Executive’s
employment is terminated by the Company without Cause, other than due to death
or Disability, the Term of Employment shall end as of the date of the
termination of the Executive’s employment without Cause and the Executive shall
be entitled to the following:

 

  (1) Base Salary earned but not paid prior to the Termination Date, payable
within 15 days after the Termination Date;

 

  (2)

all annual incentive compensation awards with respect to any year prior to the
year in which the Termination Date occurs that have been earned but not paid,
payable (i) if the amount of the award had been determined as of or prior to the
Termination Date, then within 15 days after the Termination Date or (ii) if the
amount of

 

- 11 -



--------------------------------------------------------------------------------

  the award had not been determined as of or prior to the Termination Date, then
at such time as such awards would have been paid in the absence of such
termination of employment;

 

  (3) 100% of the annual incentive compensation bonus described in Section 5
above, based on the achievement of the performance goals established under such
arrangement, with respect to the year in which the Termination Date occurs,
payable when such annual incentive compensation bonuses are paid to other senior
executives of the Company;

 

  (4) a lump sum cash amount equal to 200% of the sum of (i) the greater of (x)
the Base Salary in effect on the Termination Date or (y) the Base Salary
immediately prior to any reduction that would constitute Good Reason, plus (ii)
the greater of (a) the Target Bonus in effect on the Termination Date or (b) the
Target Bonus immediately prior to any reduction that would constitute Good
Reason, payable within 15 days after the Termination Date;

 

  (5) all restricted stock, restricted stock units, stock options, stock
appreciation rights and all other equity-based LTIC awards shall immediately
vest as of the Termination Date and be paid or distributed, as the case may be,
within 15 days after the Termination Date, other than performance shares,
performance units, and other performance-based equity awards which shall vest
based on the achievement of the performance goals established under such
arrangement and shall be payable when such performance-based equity awards are
paid to other senior executives of the Company;

 

  (6) all long-term performance-based compensation payable in cash and based on
a performance metric other than stock price shall be paid based on the
achievement of the performance goals established under such arrangement, payable
when such performance-based compensation is paid to other senior executives of
the Company;

 

  (7) all stock options held by the Executive as of the Termination Date and
that were granted prior to February 1, 2008 shall remain exercisable until such
times as they terminate in accordance with the terms of the applicable stock
option agreements;

 

  (8) all stock options held by the Executive as of the Termination Date and
that were granted on or after February 1, 2008 shall remain exercisable until
the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

- 12 -



--------------------------------------------------------------------------------

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (9) all premiums on health insurance for the Executive, his spouse and his
dependents shall be fully paid by the Company for as long as they are eligible
for COBRA coverage under the Company’s health plan;

 

  (10) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (11) such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

In no event shall a termination of the Executive’s employment without Cause
occur unless the Company gives written notice to the Executive in accordance
with Section 27 below.

(e) Termination of Employment by the Executive for Good Reason. The Executive
may terminate his employment for Good Reason, provided that the Termination Date
occurs during the 2-year period immediately following the date that the events
or actions constituting Good Reason first become known to the Executive. Upon a
termination by the Executive of his employment for Good Reason, the Term of
Employment shall end as of the date of the termination of the Executive’s
employment for Good Reason and the Executive shall be entitled to the same
payments and benefits as provided in Section 11(d) above. In no event shall a
termination of the Executive’s employment for Good Reason occur unless the
Executive gives written notice to the Company in accordance with Section 27
below stating with specificity the events or actions that constitute Good Reason
(a “Good Reason Notice”). In addition, the Executive shall provide the Good
Reason Notice to the Company during the 90-day period immediately following the
date that the events or actions constituting Good Reason first become known to
the Executive. The Executive shall provide the Company with an opportunity to
cure (if curable) the events or actions constituting Good Reason within a
reasonable period of time, but at least 30 days from the date the Company
receives the Good Reason Notice.

(f) Voluntary Termination of Employment by the Executive Without Good Reason. If
the Executive voluntarily terminates his employment without Good Reason, other
than a termination of employment due to death or Disability, the Term of
Employment shall end as of the date of the termination of the Executive’s
employment without Good Reason and the Executive shall be entitled to the same
payments and benefits as provided in Section 11(c) above, provided that the
Executive shall be entitled to all annual incentive compensation awards with
respect to any year prior to the year in which the Termination Date occurs that
have been earned but not paid, payable at such time as such awards would have
been paid in the absence of such termination of employment. In no event shall a
voluntary termination of the Executive’s employment without Good Reason occur
unless the Executive gives written notice to the Company in accordance with
Section 27 below at least 30 days prior to the date of the actual date of the
termination of the Executive’s employment. A termination of the Executive’s
employment under this Section 11(f) shall not be a breach of this Agreement.

 

- 13 -



--------------------------------------------------------------------------------

(g) Termination of Employment in Connection with a Change in Control. If the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason during (i) the 6-month period immediately preceding
the date of the Change in Control or (ii) the 2-year period immediately
following the date of the Change in Control, the Term of Employment shall end as
of the date of the termination of the Executive’s employment without Cause or
for Good Reason, as the case may be, and the Executive shall be entitled to the
following:

 

  (1) Base Salary earned but not paid prior to the Termination Date, payable
within 15 days after the Termination Date;

 

  (2) all annual incentive compensation awards with respect to any year prior to
the year in which the Termination Date occurs that have been earned but not
paid, payable (i) if the amount of the award had been determined as of or prior
to the Termination Date, then within 15 days after the Termination Date or (ii)
if the amount of the award had not been determined as of or prior to the
Termination Date, then at such time as such awards would have been paid in the
absence of such termination of employment;

 

  (3) a pro rata Target Bonus, payable within 15 days after the Termination
Date;

 

  (4) a lump sum cash amount equal to 300% of the sum of (i) the greater of (x)
the Base Salary in effect on the Termination Date or (y) the Base Salary
immediately prior to any reduction that would constitute Good Reason, plus (ii)
the greater of (a) the Target Bonus in effect on the Termination Date or (b) the
Target Bonus immediately prior to any reduction that would constitute Good
Reason, payable within 15 days after the Termination Date;

 

  (5) all restricted stock, restricted stock units, performance shares,
performance units, stock options, stock appreciation rights and all other
equity-based LTIC awards shall immediately vest as of the Termination Date
assuming, for these purposes, that all target goals had been achieved as of the
Termination Date and shall be paid or distributed, as the case may be, within 15
days after the Termination Date;

 

  (6) all long-term performance-based compensation payable in cash and based on
a performance metric other than stock price shall be paid on a pro rata basis
based on the portion of the performance period completed as of the Termination
Date and assuming, for these purposes, that all target goals had been achieved
as of the Termination Date, payable within 15 days after the Termination Date;

 

- 14 -



--------------------------------------------------------------------------------

  (7) all stock options held by the Executive as of the Termination Date and
that were granted prior to February 1, 2008 shall remain exercisable until such
times as they terminate in accordance with the terms of the applicable stock
option agreements;

 

  (8) all stock options held by the Executive as of the Termination Date and
that were granted on or after February 1, 2008 shall remain exercisable until
the earlier of:

 

  (A) the stock option’s originally scheduled expiration date, or

 

  (B) the end of the 1-year period immediately following the Termination Date;

 

  (9) all premiums on health insurance for the Executive, his spouse and his
dependents shall be fully paid by the Company for as long as they are eligible
for COBRA coverage under the Company’s health plan;

 

  (10) any amounts earned, accrued or owing to the Executive but not yet paid
under Section 7, 8, 9 or 10 above; and

 

  (11) such other or additional benefits, if any, as are provided under
applicable plans, programs and/or arrangements of the Company.

In the event that Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason during the 6-month period immediately
preceding the date of the Change in Control, any amounts paid pursuant to this
Section 11(g) shall be reduced by amounts previously paid under Section 11(d) or
11(e) and shall be paid within 15 days after the Change in Control. In no event
shall a termination of the Executive’s employment without Cause in connection
with a Change in Control occur unless the Company gives written notice to the
Executive in accordance with Section 27 below. In no event shall a termination
of the Executive’s employment for Good Reason in connection with a Change in
Control occur unless the Executive gives timely Good Reason Notice to the
Company, in accordance with Section 11(e) above and Section 27 below.

(h) Clawback of Certain Compensation and Benefits. If, after the termination of
the Executive’s employment with the Company for any reason other than by the
Company for Cause:

 

  (1) it is determined in good faith by the Board and in accordance with the due
process requirements of Section 11(c) that the Executive’s employment could have
been terminated by the Company for Cause under Section 11(c) above, or

 

  (2) the Executive breaches Sections 15(a) or 15(b) below; then

 

- 15 -



--------------------------------------------------------------------------------

  (3) in addition to any other remedy that may be available to the Company in
law or equity and/or pursuant to any other provisions of this Agreement, the
Executive’s employment shall be deemed to have been terminated for Cause
retroactively to the Termination Date and the Executive shall also be subject to
the following provisions:

 

  (i) the Executive shall be required to pay to the Company, immediately upon
written demand by the Board, all amounts paid to him by the Company, whether or
not pursuant to this Agreement, on or after the Termination Date (including the
pre-tax cost to the Company of any benefits (other than those described in
clause (iii) of this Section 11(h)(3)) provided by the Company) that are in
excess of the total amount that the Company would have been required to pay (and
the pre-tax cost of any benefits (other than those described in clause (iii) of
this Section 11(h)(3)) that the Company would have been required to provide) to
the Executive if the Executive’s employment with the Company had been terminated
by the Company for Cause in accordance with Section 11(c) above;

 

  (ii) all vested and unvested stock options and other equity-based awards then
held by the Executive shall immediately expire; and

 

  (iii) the Executive shall be required to pay to the Company, immediately upon
written demand by the Board, an amount equal to all Accelerated Equity Award
Gains that the Executive has received.

Notwithstanding anything contained in this Agreement to the contrary, this
Section 11(h) shall not apply if the Board knew or should have known as of or
prior to the Termination Date that the Executive’s employment could have been
terminated for Cause in accordance with Section 11(c) above.

(i) No Mitigation; No Offset. In the event of any termination of the Executive’s
employment under this Section 11, the Executive shall be under no obligation to
seek other employment and there shall be no offset against amounts due the
Executive under this Agreement on account of any compensation attributable to
any subsequent employment that he may obtain except as specifically provided in
this Section 11. Notwithstanding anything contained in this Agreement to the
contrary, all compensation and benefits payable under this Section 11 shall be
reduced by any other compensation and benefits payable under any severance or
change-in-control plan, program, policy or arrangement of the Company in which
the Executive is a participant and under which he has actually and previously
received compensation and/or benefits.

 

- 16 -



--------------------------------------------------------------------------------

(j) Return of Company Property. Following the Termination Date, the Executive or
his personal representative shall return all Company property in his possession,
including but not limited to all computer equipment (hardware and software),
telephones, facsimile machines, palm pilots and other communication devices,
credit cards, office keys, security access cards, badges, identification cards
and all copies (including drafts) of any documentation or information (however
stored) relating to the business of the Company, its customers and clients or
its prospective customers and clients (provided that the Executive may retain
(i) a copy the addresses contained in his rolodex, palm pilot, PDA or similar
device) and (ii) his Company-provided cell phones and all Company-provided
electronic and office equipment located in the Executive’s residence.

(k) Resignation as an Officer and Director. On or before the Termination Date,
the Executive shall submit to the Company in writing his resignation as (i) an
officer of the Company and of all Subsidiaries and (ii) a member of the Board
and of the board of directors of all Subsidiaries.

(l) Nature of Payments. Any amounts due under this Section 11 are considered to
be reasonable by the Company and are not in the nature of a penalty.

(m) Waiver and Release. If the termination of the Executive’s employment is
subject to Section 11(d), 11(e), or 11(g), the Executive shall execute a waiver
and release substantially in the form attached to this Agreement as Exhibit A,
and the Executive’s rights to receive any payments or benefits pursuant to
Section 11(d)(3) through 11(d)(9), including references thereto under Section
11(e), or Section 11(g)(3) through 11(g)(9) above shall be subject to and
conditioned upon the Executive’s execution of such waiver and release. Such
waiver and release must be executed and all revocation periods shall have
expired within 60 days after the Termination Date; failing which any such
payments or benefits shall be forfeited. If such payments or benefits constitute
Nonqualified Deferred Compensation, and if such 60-day period begins in one
calendar year and ends in the next calendar year, the payments or benefits shall
not be made or commence before the second such calendar year, even if the
release becomes irrevocable in the first such calendar year.

(n) Cooperation. Following the Term of Employment, the Executive shall give his
assistance and cooperation willingly, upon reasonable advance notice with due
consideration for his other business or personal commitments, in any matter
relating to his position with the Company, or his expertise or experience as the
Company may reasonably request, including his attendance and truthful testimony
where deemed appropriate by the Company, with respect to any investigation or
the Company’s defense or prosecution of any existing or future claims or
litigations or other proceedings relating to matters in which he was involved or
potentially had knowledge by virtue of his employment with the Company. In no
event shall his cooperation materially interfere with his services for a
subsequent employer or other similar service recipient. To the extent permitted
by law, the Company agrees that (i) it will promptly reimburse the Executive for
his reasonable and documented expenses in connection with his rendering
assistance and/or cooperation under this Section 11(n) upon his presentation of
documentation for such expenses and (ii) the Executive will be reasonably
compensated for any continued material services as required under this Section
11(n).

 

- 17 -



--------------------------------------------------------------------------------

12. Board Policies. The payments and benefits provided under this Agreement
shall be subject to any compensation or governance policies that the Board may
adopt from time to time that are applicable by their terms to the Executive,
including without limitation (i) a compensation recoupment or “clawback” policy,
and (ii) a policy regulating the hedging or pledging of Company stock.

13. Tax Matters.

(a) Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.

(b) Sections 280G/4999 Golden Parachute Tax.

 

  (1) Reduction of Payments in Certain Circumstances. Notwithstanding anything
in this Agreement to the contrary, in the event it shall be determined that any
payment or distribution by the Company to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise) (such benefits, payments or distributions are
hereinafter referred to as “Payments”) would, if paid, be subject to the excise
tax imposed by Code Section 4999 (the “Parachute Excise Tax”), then, prior to
the making of any Payments to the Executive, a calculation shall be made
comparing (i) the net after-tax benefit to the Executive of the Payments after
payment by the Executive of the Parachute Excise Tax, to (ii) the net after-tax
benefit to the Executive if the Payments had been limited to the extent
necessary to avoid being subject to the Parachute Excise Tax. If the amount
calculated under (i) above is less than the amount calculated under (ii) above,
then the Payments shall be limited to the extent necessary to avoid being
subject to the Parachute Excise Tax (the “Reduced Amount”). The reduction of the
Payments due hereunder, if applicable, shall be made by first reducing cash
Payments and then, to the extent necessary, reducing those Payments having the
next highest ratio of Parachute Value to actual present value of such Payments
as of the date of the Change in Control, as determined by the Determination Firm
(as defined in Section 13(b)(2) below). For purposes of this Section 13(b),
present value shall be determined in accordance with Code Section 280G(d)(4).
For purposes of this Section 13(b), the “Parachute Value” of a Payment means the
present value as of the date of the Change in Control of the portion of such
Payment that constitutes a “parachute payment” under Code Section 280G(b)(2), as
determined by the Determination Firm for purposes of determining whether and to
what extent the Parachute Excise Tax will apply to such Payment.

 

- 18 -



--------------------------------------------------------------------------------

  (2) Determinations. All determinations required to be made under this Section
13(b), including whether a Parachute Excise Tax would otherwise be imposed,
whether the Payments shall be reduced, the amount of the Reduced Amount, and the
assumptions to be utilized in arriving at such determinations, shall be made by
an independent, nationally recognized accounting firm or compensation consulting
firm mutually acceptable to the Company and the Executive (the “Determination
Firm”) which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days after the receipt of notice from the
Executive that a Payment is due to be made, or such earlier time as is requested
by the Company. All fees and expenses of the Determination Firm shall be borne
solely by the Company. Any determination by the Determination Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Code Section 4999 at the time of the initial determination by
the Determination Firm hereunder, it is possible that Payments which the
Executive was entitled to, but did not receive pursuant to Section 13(b)(1),
could have been made without the imposition of the Excise Tax (“Underpayment”),
consistent with the calculations required to be made hereunder. In such event,
the Determination Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of the Executive but no later than March 15 of the year after
the year in which the Underpayment is determined to exist, which is when the
legally binding right to such Underpayment arises.

(c) Section 409A.

 

  (1) Full Compliance. It is the intent of the Parties that all compensation and
benefits payable or provided to the Executive (whether under this Agreement or
otherwise) shall fully comply with the requirements of Code Section 409A. This
Agreement shall be interpreted and administered in a manner so that any amount
or benefit payable hereunder shall be paid or provided in a manner that is
either exempt from or compliant with the requirements of Code Section 409A. The
Company agrees that it will not, without the Executive’s prior written consent,
take any action, or refrain from taking any action, that would result in the
imposition of tax, interest and/or penalties upon the Executive under Code
Section 409A, and that it will hold the Executive harmless if any action it
takes results in the imposition of such tax, interest and/or penalties. Any
payment made by the Company to the Executive in reimbursement of any such tax,
interest or penalties shall be paid by the end of the Executive’s taxable year
immediately following the Executive’s taxable year in which the Executive (or
the Company on his behalf) remits the related taxes, and which shall otherwise
fully complies with Treasury Regulation Section 1.409A-3(i)(1)(v).

 

- 19 -



--------------------------------------------------------------------------------

  (2) Specified Employee. Notwithstanding anything contained in this Agreement
to the contrary, if the Executive is a “specified employee” (determined in
accordance with Code Section 409A and Treasury Regulation Section
1.409A-3(i)(2)) as of the Termination Date, and if any payment, benefit or
entitlement provided for in this Agreement or otherwise both (i) constitutes
Nonqualified Deferred Compensation and (ii) cannot be paid or provided in a
manner otherwise provided herein or otherwise without subjecting the Executive
to additional tax, interest and/or penalties under Code Section 409A, then any
such payment, benefit or entitlement that is payable during the first 6 months
following the Termination Date shall be paid or provided to the Executive in a
lump sum cash payment to be made on the earlier of (x) the Executive’s death or
(y) the first business day of the seventh calendar month immediately following
the month in which the Termination Date occurs.

 

  (3) Definitional Restrictions. Notwithstanding anything contained in this
Agreement to the contrary, any payment or benefit that (i) qualifies as
Nonqualified Deferred Compensation and (ii) would otherwise be payable or
distributable hereunder by reason of a Change in Control or the Executive’s
Disability or termination of employment, such Nonqualified Deferred Compensation
will not be payable or distributable to the Executive, and/or such different
form of payment will not be effected, by reason of such circumstance unless the
circumstances giving rise to such Change in Control, Disability or termination
of employment, as the case may be, meet any description or definition of “change
in control event”, “disability” or “separation from service”, as the case may
be, in the Code Section 409A and applicable Treasury regulations (without giving
effect to any elective provisions that may be available under such definition).
This provision does not affect the dollar amount or prohibit the vesting of any
Nonqualified Deferred Compensation upon a Change in Control or termination of
employment, however defined. If this provision prevents the payment or
distribution of any Nonqualified Deferred Compensation, such payment or
distribution shall be made at the time and in the form that would have applied
absent the non-Code Section 409A-conforming event.

 

  (4)

Expense Reimbursements. Notwithstanding anything contained in this Agreement to
the contrary, except to the extent any reimbursement, payment or entitlement
under Sections 7, 8, 9, 10

 

- 20 -



--------------------------------------------------------------------------------

  or 11 above does not qualify as Nonqualified Deferred Compensation, (i) the
amount of expenses eligible for reimbursement or the provision of any in-kind
benefit (as defined in Code Section 409A) to the Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
provided as in-kind benefits to the Executive in any other calendar year,
(ii) the reimbursements for expenses for which the Executive is entitled shall
be made on or before the last day of the calendar year following the calendar
year in which the applicable expense is incurred and (iii) the right to payment
or reimbursement or in-kind benefits may not be liquidated or exchanged for any
other benefit.

 

  (5) Reimbursement of Expenses in Connection with a Separation from
Service. Notwithstanding anything contained in this Agreement to the contrary,
any payment or benefit paid or provided under Section 11 above or otherwise paid
or provided due to a “separation from service” (as such term is described and
used in Code Section 409A and the Treasury Regulations promulgated thereunder)
that is exempt from Code Section 409A pursuant to Treasury Regulation Section
1.409A-1(b)(9)(v) shall be paid or provided to the Executive only to the extent
the expenses are not incurred or the benefits are not provided beyond the last
day of the second taxable year of the Executive following the taxable year of
the Executive in which the separation from service occurs; provided, however
that the Company reimburses such expenses no later than the last day of the
third taxable year following the taxable year of the Executive in which the
separation from service occurs.

 

  (6) Involuntary Separation due to Good Reason. Notwithstanding anything
contained in this Agreement to the contrary, the Executive may only terminate
his employment for Good Reason in accordance with Section 11(e) above only if
such termination of employment complies with Treasury Regulation Section
1.409A-1(n)(2). It is the intent of the Parties that the definition of Good
Reason and the separation-from-service procedures specified in Section 11(e)
fully comply with Treasury Regulation Section 1.409A-1(n)(2).

 

  (7) Dispute Resolution Payments. Any dispute resolution payment (including
related reimbursable expenses, fees and other costs) that does not qualify as a
“legal settlement” in accordance with Treasury Regulation 1.409A-1(b)(11) shall
be paid by the Company to the Executive not later than the last day of the
Executive’s taxable year following the year in which the dispute is resolved.

 

- 21 -



--------------------------------------------------------------------------------

  (8) Treatment of Installment Payments. Each payment of termination benefits
under Section 11 of this Agreement, including, without limitation, each
installment payment and each payment or reimbursement of premiums for continued
medical, dental or life insurance coverage, shall be considered a separate
payment, as described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of
Code Section 409A.

 

  (9) Permitted Acceleration. The Company shall have the sole authority to make
any accelerated distribution permissible under Treas. Reg. Section
1.409A-3(j)(4) to the Executive of deferred amounts, provided that such
distribution meets the requirements of Treas. Reg. Section 1.409A-3(j)(4).

14. Confidentiality: Assignment of Rights.

(a) During the Term of Employment and thereafter, the Executive shall not
disclose to anyone or make use of any trade secret or proprietary or
confidential information of the Company, including such trade secret or
proprietary or confidential information of any customer or other entity to which
the Company owes an obligation not to disclose such information, which he
acquires during the Term of Employment, including but not limited to records
kept in the ordinary course of business, except (i) as such disclosure or use
may be required or appropriate in connection with his work as an employee of the
Company, (ii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with apparent
jurisdiction to order him to divulge, disclose or make accessible such
information, (iii) as to such confidential information that becomes generally
known to the public or trade without his violation of this Section 14(a), or
(iv) to the Executive’s spouse, attorney and/or his personal tax and financial
advisors as reasonably necessary or appropriate to advance the Executive’s tax,
financial and other personal planning (each an “Exempt Person”), provided,
however, that any disclosure or use of any trade secret or proprietary or
confidential information of the Company by an Exempt Person shall be deemed to
be a breach of this Section 14(a) by the Executive. For purposes of this
Agreement, confidential information includes all trade secrets and information
disclosed to the Executive or known by the Executive as a consequence of or
through the unique position of his employment with the Company (including
information conceived, originated, discovered or developed by the Executive and
any information acquired by the Company from others) prior to or after the
Effective Date, and not generally or publicly known, (other than as a result of
unauthorized disclosure by the Executive), with respect to the Company or the
Company’s business, and including proprietary or confidential information
received by the Company from third parties subject to an obligation on the
Company’s part to maintain the confidentiality of the information. If any person
or authority makes a demand on the Executive purporting to legally compel him to
divulge any confidential information, the Executive shall give notice of the
demand to the Company within a reasonable period of time so that the Company may
first assess whether to challenge the demand prior to the Executive’s divulging
of such confidential information. The Executive shall not divulge such
confidential information (unless compelled to do so by law or apparent legal
authority) until the Company either has concluded not to challenge the demand,
or has exhausted its challenge, including

 

- 22 -



--------------------------------------------------------------------------------

appeals, if any. Upon request by the Company, the Executive shall deliver
promptly to the Company upon termination of his services for the Company, or at
any time thereafter as the Company may request, all memoranda, notes, records,
reports, manuals, drawings, designs, computer files in any media and other
documents (and all copies thereof) relating to the Company containing such
confidential information and all property of the Company or any other Company
affiliate, which he may then possess or have under his control.

(b) The Executive hereby sells, assigns and transfers to the Company all of his
right, title and interest in and to all inventions, discoveries, improvements
and copyrightable subject matter (the “rights”) which during the Term of
Employment are made or conceived by him, alone or with others, and which are
within or arise out of any general field of the Company’s business or arise out
of any work he performs or information he receives regarding the business of the
Company while employed by the Company. The Executive shall fully disclose to the
Company as promptly as available all information known or possessed by him
concerning the rights referred to in the preceding sentence, and upon request by
the Company and without any further compensation in any form to him by the
Company, but at the expense of the Company, execute all applications for patents
and for copyright registration, assignments thereof and other instruments and do
all things which the Company may deem necessary to vest and maintain in it the
entire right, title and interest in and to all such rights.

15. Noncompetition; Nonsolicitation.

(a) The Executive covenants and agrees that during the Noncompetition Period he
shall not at any time, without the prior written consent of the Company directly
or indirectly, engage in a Competitive Activity or call on, solicit or do
business with any customer or client of the Company or any Subsidiary with
respect to a Competitive Activity.

(b) The Executive covenants and agrees that during the Nonsolicitation Period he
shall not at any time, directly or indirectly, for himself or for any other
person, firm, corporation, partnership, association or other entity, employ or
attempt to employ any employee of the Company or any Subsidiary (other than his
personal administrative assistant(s)) for the purpose of causing such employee
to terminate his or her employment with the Company or such Subsidiary.

(c) The Parties acknowledge that in the event of a breach or threatened breach
of Section 15(a) and/or Section 15(b) above, the Company shall not have an
adequate remedy at law. Accordingly, and notwithstanding anything contained in
this Agreement to the contrary, in the event of any breach or threatened breach
of Section 15(a) and/or Section 15(b) above, the Company shall be entitled to
seek such equitable and injunctive relief as may be available to restrain the
Executive and any business, firm, partnership, individual, corporation or entity
participating in the breach or threatened breach from the violation of the
provisions of Section 15(a) and/or Section 15(b) above. Nothing in this
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available at law or in equity for breach or threatened breach of
Section 15(a) and/or Section 15(b) above, including the recovery of damages.

 

- 23 -



--------------------------------------------------------------------------------

16. Indemnification.

(a) The Executive shall be entitled to such rights regarding indemnification and
advancement of expenses as are provided in the Indemnification Agreement, dated
as of December 2, 2014, by and between the Executive and the Company, and as
provided under the Company’s certificate of incorporation or bylaws, as they
made be amended from time to time.

(b) The Company agrees to continue and maintain a directors and officers’
liability insurance policy covering the Executive to the extent the Company
provides such coverage for its other executive officers.

17. Assignability; Binding Nature.

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs (in the case of the Executive) and
assigns. No rights or obligations of the Company under this Agreement may be
assigned or transferred by the Company except that such rights or obligations
may be assigned or transferred pursuant to a merger or consolidation in which
the Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company; provided, however, that the
assignee or transferee is the successor to all or substantially all of the
assets of the Company and such assignee or transferee assumes the liabilities,
obligations and duties of the Company, as contained in this Agreement, either
contractually or as a matter of law. The Executive may not assign or transfer
any of his rights or obligations under this Agreement.

18. Representation.

The Company represents and warrants that it is fully authorized and empowered to
enter into this Agreement and that the performance of its obligations under this
Agreement will not violate any agreement between it and any other person, firm
or organization. The Executive represents and warrants that no agreement exists
between him and any other person, firm or organization that would be violated by
the performance of his obligations under this Agreement.

19. Entire Agreement.

This Agreement contains the entire understanding and agreement between the
Parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the Parties with respect thereto. The Parties agree
that the Prior Employment Agreement is null and void and shall have no further
force nor effect.

20. Amendment or Waiver.

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the
Company. No waiver by either Party of any breach by the other Party of any
condition or provision contained in this Agreement to be performed by such other
Party shall be deemed a waiver of a similar or dissimilar condition or provision
at the same or any prior or subsequent time. Any waiver must be in writing and
signed by the Executive or an authorized officer of the Company, as the case may
be.

 

- 24 -



--------------------------------------------------------------------------------

21. Severability.

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law. If such
invalidity or unenforceability is caused by length of time or size of area, or
both, the otherwise invalid provision shall be considered to be reduced to a
period or area which would cure such invalidity.

22. Survivorship.

The respective rights and obligations of the Parties hereunder shall survive any
termination of the Executive’s employment hereunder, including without
limitation, the Company’s obligations under Sections 11 and 16 above and the
Executive’s obligations under Sections 14 and 15 above, and the expiration of
the Term of Employment, to the extent necessary to the intended preservation of
such rights and obligations.

23. Controlling Document.

If any provision of any agreement, plan, program, policy, arrangement or other
written document between or relating to the Company and the Executive conflicts
with any provision of this Agreement, the provision of this Agreement shall
control and prevail.

24. Beneficiaries/References.

The Executive shall be entitled, to the extent permitted under any applicable
law, to select and change a beneficiary or beneficiaries to receive any
compensation or benefit payable hereunder following the Executive’s death by
giving the Company written notice thereof. In the event of the Executive’s death
or a judicial determination of his incompetence, reference in this Agreement to
the Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.

25. Governing Law/Jurisdiction.

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Florida without reference to principles of
conflict of laws unless superseded by federal law.

26. Resolution of Disputes.

Any disputes arising under or in connection with this Agreement shall be
resolved by binding arbitration, to be held in Miami, Florida or any other
location mutually agreed to by the Parties in accordance with the rules and
procedures of the American Arbitration Association governing employment
disputes. The Executive and the Company shall mutually select the arbitrator. If
the Executive and the Company cannot agree on the selection of an arbitrator,
each

 

- 25 -



--------------------------------------------------------------------------------

Party shall select an arbitrator and the two arbitrators shall select a third
arbitrator who shall resolve the dispute. Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. All
arbitration costs shall be shared equally by the Parties, and all other costs
shall be borne by the Party incurring such cost.

27. Notices.

All notices shall be in writing, shall be sent to the following addresses listed
below or to such other address as either Party shall request by notice to the
other in accordance with this Section 27, using a reputable overnight express
delivery service, and shall be deemed to be received on the first business day
after the notice was sent using a reputable overnight express delivery service.

If to the Company:     Perry Ellis International, Inc.

                                     3000 N.W. 107th Avenue

                                     Miami, Florida 33172

                                     Attention: General Counsel

If to the Executive:     The Executive’s last known address

                                     on file with the Company

with a copy to:            Stewart Reifler, Esq.

                                     1633 Broadway, 47th Floor

                                     New York, New York 10019

                                     email: sreifler@vedderprice.com

28. Headings.

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

29. Counterparts.

This Agreement may be executed in two or more counterparts, and such
counterparts shall constitute one and the same instrument. Signatures delivered
by facsimile shall be deemed effective for all purposes to the extent permitted
under applicable law.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 26 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

PERRY ELLIS INTERNATIONAL, INC. By:  

 

Name:   Title:  

 

Oscar Feldenkreis

 

- 27 -



--------------------------------------------------------------------------------

EXHIBIT A

WAIVER AND RELEASE

This WAIVER AND RELEASE (“Release”) dated as of this
                                         by Oscar Feldenkreis (the “Executive”).

WHEREAS, Perry Ellis International, Inc., a Florida corporation (the “Company”)
and the Executive previously entered into an employment agreement dated April
20, 2016 (the “Employment Agreement”); and

WHEREAS, the Executive’s employment with the Company (has been) (will be)
terminated effective                     ; and

WHEREAS, pursuant to Section 11 of the Employment Agreement, the Executive is
entitled to certain compensation and benefits upon such termination, contingent
upon the execution of this Release;

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and in the Employment Agreement:

1. Subject to Paragraph 2 below, the Executive, on his own behalf and on behalf
of his heirs, estate, beneficiaries, agents, successors in interest and assigns,
does hereby release the Company, and any of its successors, parent companies,
subsidiaries, affiliates, and each past or present officer, director, agent,
employee, shareholder, member, manager, legal representative, attorney and
insurer of any such entities, from any and all claims, liabilities, demands and
causes of action made, to be made, which might have been made, or which he may
have or claim to have as of the date this Release is executed, of whatever
nature, whether known or unknown, fixed or contingent, from the beginning of
time, including those that arose as a consequence of his employment with the
Company, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted before, during or after the
existence of such employment relationship, all up through and including the date
on which this Release is executed, including, but not limited to, those which
were, could have been or could be the subject of an administrative or judicial
proceeding filed by the Executive or on his behalf under federal, state or local
law, whether by statute, regulation, in contract or tort, and including, but not
limited to, every claim for front pay, back pay, wages, bonus, fringe benefit,
any form of discrimination (including but not limited to, every claim of race,
color, sex, religion, national origin, disability or age discrimination),
wrongful termination, emotional distress, pain and suffering, breach of
contract, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment. Executive specifically acknowledges and agrees
that he is releasing any and all rights under federal, state and local
employment laws including without limitation the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Americans With Disabilities Act, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
anti-retaliation provisions of the Fair Labor Standards Act, the Employee
Retirement Income Security Act, the Equal Pay Act, the Occupational Safety and
Health Act, the Worker

 

- 28 -



--------------------------------------------------------------------------------

Adjustment and Retraining Notification Act, the Employee Polygraph Protection
Act, the Fair Credit Reporting Act, and any and all other local, state, and
federal law claims arising under statute or common law. If any court rules that
such waiver of rights to file, or have filed on his behalf, any administrative
or judicial charges or complaints is ineffective, the Executive agrees not to
seek or accept any money damages or any other relief upon the filing of any such
administrative or judicial charges or complaints. The Executive relinquishes any
right to future employment with the Company, and the Company shall have the
right to refuse to re-employ the Executive without liability. The Executive
acknowledges and agrees that even though claims and facts in addition to those
now known or believed by him to exist may subsequently be discovered, he hereby
is fully settling and releasing all claims he may have against the Company and
the persons and entities described above, whether known, unknown or suspected.

2. The release contained in Paragraph 1 does not, and shall not be construed to,
release or limit the scope of any existing obligation of the Company (i) to pay
or provide any compensation or benefit required to be paid or provided under the
Employment Agreement, (ii) to indemnify the Executive for his acts as an officer
or director of the Company in accordance with the bylaws of the Company and the
policies and procedures of the Company that are presently in effect including
Section 16 of the Employment Agreement, or (iii) to the Executive and his
eligible, participating dependents or beneficiaries under any existing welfare,
retirement or other fringe-benefit plan or program of the Company in which the
Executive and/or such dependents are participants.

3. The Executive acknowledges that he has been provided at least 21 days to
review the Release and has been advised to review it with an attorney of his
choice. In the event the Executive elects to sign this Release prior to this
21-day period, he agrees that it is a knowing and voluntary waiver of his right
to wait the full 21 days. The Executive further understands that he has 7 days
after the signing hereof to revoke it by so notifying the Company in writing,
such notice to be received by                      within the 7-day period. The
Executive further acknowledges that he has carefully read this Release, and
knows and understands its contents and its binding legal effect. The Executive
acknowledges that by signing this Release, he does so of his own free will and
act and that it is his intention that he be legally bound by its terms.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

PERRY ELLIS INTERNATIONAL, INC. By:  

 

Name:   Title:  

 

Oscar Feldenkreis

 

- 30 -